Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1, 4, and 6-20 are pending with claims 8-20 withdrawn. Claims 1, 4, and 6-7 are examined herein.

Response to Arguments
3.	Applicant's arguments filed 01/11/22 have been fully considered but they are not persuasive.
4.	Regarding the rejections under 35 U.S.C. 112(a) as lacking enablement and an adequate written description, Applicant cites certain portions of the specification. However, the specification merely repeats the claim language and does not elaborate on it. Claim 1 requires that each of the first shell and the second shell both comprise a plurality of non-fissile fissionable materials in a laminated, mixed, or layered fashion. The specification fails to describe any embodiments having these characteristics. The specification describes only single material shells. Applicant’s arguments regarding the definition of “laminated, mixed, or layered” are moot because the claim limitation was not rejected as indefinite. 
5.	The questions to be answered with respect to a rejection under 35 U.S.C. 112(a) as lacking enablement and an adequate written description is whether a skilled artisan would be able to make and use the claimed invention and whether the specification demonstrates to a skilled artisan that the Inventors were in possession of the claimed invention at the time the application was filed. A skilled artisan would be unable to make and use the claimed invention because the disclosure lacks details 
6.	The rejections are therefore maintained.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

10.	The disclosure as filed describes the recited shells as follows:
[0016]: The embodiment is comprised of a high Z shell 104 (wherein high Z refers to elements of atomic number greater than or equal to 48)
[0017]: The shell 104 material is exemplified by 238U and 232Th
[0023]: Of course, laminated and mixed or layered shells may be utilized
11.	The specification fails to provide the following information:
A description of a shell embodiment comprising “a plurality of non-fissile fissionable materials in a laminated, mixed or layered fashion.” 
The identity of exemplary chemical compounds of the “non-fissile fissionable materials.” Is 238U/232Th an oxide? In metallic form? Some other compound?
The identity of other materials “laminated, mixed, or layered” with the “plurality of non-fissile fissionable materials.”
A description of a second shell embodiment comprising both “a plurality of non-fissile fissionable materials in a laminated, mixed or layered fashion” and a medium Z material, having a Z within the range and including 6 and 48 or a high Z material, having a Z greater than 48.”
The identity of any exemplary medium Z materials and high Z materials. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention: The present invention is a target assembly intended for use a nuclear fusion reactor.  
The state of the prior art: To the examiner’s knowledge, there exists no guidelines for selection of materials for a nuclear fusion target assembly such that a skilled artisan would be able to fill in the gaps in the present disclosure by consulting the prior art. In fact, the disclosure admits that such knowledge is not available in the prior art because target shells according to the present invention have been “largely rejected” ([0006]).
The level of predictability in the art: Nuclear fusion technology is unpredictable. There are currently very few systems capable of achieving nuclear fusion, making this art area a nascent technology. Nuclear fusion systems are not well-understood to the point where a skilled artisan would be able to predict the effects of materials selection on the performance of a target assembly. For example, a skilled artisan would not be able to determine whether U-238 oxide would be a preferable material as compared to U-238 metal. 
The amount of direction provided by the inventor: The disclosure contains insufficient information to enable a skilled artisan to make and use the claimed invention. As noted above, the specification does not provide a complete description of the target assembly as claimed in claim 1. In fact, the disclosure omits notable important information, such as the identity of the chemical compounds necessary to make the claimed shells. The disclosure is vague and theoretical in nature and does not contain sufficient practical 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. The specification contains predicted results obtained by computation and includes no disclosure of objective experimental results pertaining to the performance of the claimed target. 
The examiner therefore concludes that a skilled artisan would be required to conduct undue experimentation to make and use the claimed invention. A skilled artisan would first have to identify candidate materials, assemble them into various “laminated, mixed or layered” structures and integrate these structures with nuclear fusion fuel materials, and experiment with such structures to determine their performance. Due to the theoretical and vague nature of the disclosure, a skilled artisan would be required to conduct the full scope and research and development to make and use the claimed target assembly. Such R&D is also unlikely to be successful due to the unpredictable nature of nuclear fusion inventions and the current state of the art. 
13.	Claims 1, 4, and 6-7 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
14.	As noted above, the notable information missing from the disclosure is sufficient to call into question whether the inventors were in possession of the claimed invention at the time of filing. The Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991)). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). The disclosure fails to demonstrate possession because the invention has not been fully set forth. 
	
Conclusion

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619